Applicant’s election without traverse of Group I, claims 1-10, 25-43, to an amino substitution at position E174 (SEQ ID NO: 2), VPR, in the reply filed on February 22, 2021 is acknowledged.  
Claims 4, 11-24, 47-48 are canceled.  Claims 44-46, 49-60 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 28-43 are also currently not being considered because they do not read on the elected heterologous functional domain (i.e. VPR).  Claim 61 is newly presented and recites the subjected matter of the elected Group.  Claims 1-3, 5-10, 25-27, 61, to an amino substitution at position E174 (SEQ ID NO: 2), VPR, are under consideration.

Priority:  This application claims benefit of provisional applications 62/488426, filed April 21, 2017, and 62/616066, filed January 11, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 7, 8. 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 25-26, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017184768; IDS 10.12.18) in view of Yamano et al. (2016 Cell 165:  949-962; IDS 10.12.18).  Zhang et al. disclose Cpf1 mutants having altered PAM specificity (abstract).  Zhang et al. disclose that based on structural consideration of the Cpf1 protein and its interactions with gRNA and target sequence, the amino acid residues of AsCpf1 that were found in physical proximity of the PAM sequence include among others E174 (at least paragraphs 001292).  It is disclosed that mutations of one or more of these residues are expected to affect PAM recognition, including the amino acid residue E174 (at least paragraph 001293-001294).  .
Yamano et al. disclose the structure of AsCpf1 in complex with gRNA and its target DNA.  Yamano et al. disclose AsCpf1 residues that interact with the crRNA and target DNA (at least Fig. 3, 4, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed AsCpf1 protein comprising a mutation at position E174 and having at least 95% sequence identity with the wild type AsCpf1 protein in view of the prior art (instant claims 1-3).  The motivation to do so is given by Zhang et al., which identify the amino acid residues of AsCpf1 that are found in physical proximity of the PAM sequence include E174, can be mutated to alter its PAM specificity.  
Regarding instant claim 2, Zhang et al. disclose additional mutations at positions including at least S170, K548, N551, T167, T539, N552, M604, K607, and/or S542 (at least paragraphs 001292-001294).
Regarding instant claim 3, Zhang et al. disclose the amino acid substitution S542R (at least table 12).
Regarding instant claims 5-6, 61, Zhang et al. disclose that mutations can be for instance, changing neutral amino acid(s) in and/or near the groove and/or other charged residues in other locations in Cas that are in close proximity to a nucleic acid to positive amino acid(s) may result in “whereby the enzyme in the CRISPR complex has reduced capability of modifying one or more off-target loci as compared to an unmodified enzyme and/or whereby the enzyme in the CRISPR complex has increased capability of modifying the one or more target loci as compared to an unmodified enzyme” (at least paragraph 00244).  As noted above, it is disclosed that E174 
Regarding instant claims 7-8, Zhang et al. disclose in some embodiments, the Cpf1 protein has a catalytically inactive RuvC domain, i.e. AsCpf1 D908A (at least paragraph 0067).
Regarding instant claims 9-10, Yamano et al. disclose AsCpf1 residues, including N282, N178, T315, N515, N278, that interact with the crRNA and target DNA (at least Fig. 3).  Zhang et al. disclose modifications to the AsCpf1 can be determined by alanine scanning to generate Cpf1 protein variants and determine their activities (at least paragraphs 00116, 00253).  Therefore, one of ordinary skill would have reasonable motivation to further modify at least one of residues N282, N178, T315, N515, N278 of AsCpf1 with an alanine substitution because it was disclosed that said residues are part of the RNA-DNA heteroduplex and there was interest in rationally engineering AsCpf1 protein.   
Regarding instant claims 25-26, Zhang et al. disclose the Cpf1 protein comprising one or more mutations can be further fused to a functional domain, wherein the functional domain is a transcriptional activation domain, which may be VP64 (at least paragraphs 00820), where it is disclosed transcriptional activation domains include VP64, p65, RTA (at least paragraph 00835).

Claims 1, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2017184768; IDS 10.12.18) in view of Yamano et al. (2016 Cell 165:  949-962; IDS 10.12.18) and Chavez et al. (2015 Nature Methods 12(4):  326-330; IDS 10.12.18).  The teachings of Zhang et al. and Yamano et al. are noted above.  As noted above, Zhang et al. .
Chavez et al. disclose the tripartite activator, VP64-p65-RTA (VPR) had increased transcriptional activity (at least p. 326).      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the VPR fusion of Chavez et al. for the transcriptional activation domain fused to the AsCpf1 protein comprising a mutation at position E174 of Zhang et al. (instant claims 1, 25-27).  The motivation to do so is given by Chavez et al., which disclose VP64-p65-RTA (VPR) transcriptional activation domains fused together further increased transcriptional activity when fused to a RNA-guided nuclease enzyme.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 33, 35 of copending Application No. 15659499 (‘499) (reference application) in view of Zhang et al. (supra) and Yamano et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘499 claims are directed to a AsCpf1 protein comprising an amino acid sequence that is at least 95% identical to the amino acid sequence of SEQ ID NO: 2 and comprising the amino acid substitution N282A.  The ‘499 claims (1, 33, 35) recite additional amino acid substitutions are present, but do not explicitly recite an amino acid substitution at E174.  As noted in the teachings above, Zhang et al. and Yamano et al. disclose amino acid residues of AsCpf1 that were found in physical proximity of the PAM sequence and/or interacts with gRNA and target sequences include among others E174 and N282.  Therefore, it would have been obvious to further incorporate an amino acid substitution at E174 as an additional amino acid substitution with the N282A substitution of the ‘499 claims because it was disclosed that residues E174 and N282 of AsCpf1 are part of the RNA-DNA heteroduplex and there was interest in rationally engineering AsCpf1 protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656